DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-16 are pending and under examination.

Priority
This application is a continuation of pending U.S. Application No. 16/277,942, filed on February 15, 2019, now U.S. Patent No. 10,874,651, which is a continuation of U.S. Application No. 15/549,156, filed on August 5, 2017, now U.S. Patent No. 10,251,871, which is the national stage under 35 U.S.C. 371 of International Application No. PCT/US2016/016680, filed on February 5, 2016, which claims the benefit of priority of U.S. Provisional Patent Application No. 62/112,273, filed on February 5, 2015.

Information Disclosure Statement
No Information Disclosure Statement has been filed. 

Claim Rejections - 35 USC § 112 – 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 depends from Claim 14, which recites that the pharmaceutical composition is administered prophylactically “about 1 week before” the radiation therapy, chemotherapy, and/or surgical lymph node dissection.  Claim 16 does not further limit the time period recited in Claim 14, i.e., “about 1 week before”, because it recites administration “on the same day” as the radiation therapy, chemotherapy, and/or surgical lymph node dissection.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0161361 A1.
 	US ‘361 teaches methods for preventing or reducing damage to a tissue of a mammal who has been, is being, or will be treated with a cytotoxic agent, an immunosuppressant, and/or radiation, comprising administering to the mammal a therapeutically effective of a compound of formula I, including pirfenidone. See Claims 1 and 4.  See also [0018]-[0019] (“…the present invention provides a method for preventing, treating or reducing damage to a tissue or organ of a mammal who has been, is being, or will be treated with a cytotoxic agent, an immunosuppressant, and/or radiation, comprising: administering to the mammal a therapeutically effective amount of a compound of Formula I or a pharmaceutically acceptable salt thereof…[I]n a preferred embodiment, the compound is pirfenidone.”)
	As per the instant claims, the mammal is a cancer patient. See Claim 20. See also [0022] (“The mammal may be a rodent such as a mouse or rat, but preferably a human, more preferably a human patient having cancer, tumor or in need of a tissue or organ transplant.”)
	As per Claims 1 and 12-15, the compound is administered at least 5 days, 4 days, 3 days, 2 days, 1 day, 12 hrs, 8 hrs, 4 hrs, 2 hrs, 1 hr before the treatment of the cytotoxic agent, immunosuppressant, or radiation. See Claim 13.  See also [0023] (“…the compound of Formula I is administered prior to the treatment of the cytotoxic agent, immunosuppressant, or radiation.”)
As per Claim 16, the compound is administered on the same day when the mammal is treated with the cytotoxic agent, immunosuppressant, or radiation. See Claim 14.

Claims 2-11, the compound is administered orally as tablets or capsules or topically in the form of ointment, gel, medicated bandage or patch and preferably administered in 2-4 doses per day. See [0063]-[0064].
	Respecting the claimed “preventing lymphedema” as recited in the preamble of Claim 1, this intended use/intended result of administering to a cancer patient undergoing radiation therapy, chemotherapy, and/or surgical lymph node dissection a pharmaceutical composition comprising an effective amount of pirfenidone is not afforded patentable weight.  The body of the claim fully sets forth the patentable limitations of the claims, i.e., what is administered and to whom it is administered, which limitations are anticipated by US ‘361.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,874,651 in view of KIM ET AL. (Cancer Res. Treat., 2015, vol. 47, no. 3, pages 416-423) (Published Online Nov. 17, 2014). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘651 patent are generic to and fully encompass the claimed methods.  Specifically, Claim 12 of the ‘651 patent recites a method of preventing lymphedema, the method comprising administering to a subject at risk of or susceptible to developing lymphedema a pharmaceutical composition comprising an effective amount of pirfenidone, wherein the pharmaceutical composition is administered prophylactically within about six weeks of a lymphatic injury.
The instant claims differ from the ‘651 patent claims only in so far as they specify the subject at risk of or susceptible to developing lymphedema as recited in the ‘651 patent claims is a cancer patient undergoing radiation therapy, chemotherapy, and/or surgical lymph node dissection.  
at least include cancer patients undergoing radiation therapy, chemotherapy, and/or surgical lymph node dissection as presently claimed. Indeed, radiation therapy, chemotherapy, and/or surgical lymph node dissection were known risk factors of lymphedema in cancer patients as evidenced by Kim et al.  Kim et al. teach the number of dissected axillary nodes (N-ALN), adjuvant chemotherapy (ACT), and ipsilateral axillary apex and supraclavicular radiation therapy (SCRT) were independent risk factors for the development of lymphedema in the ACT setting. See page 416, right column, first paragraph. Kim et al. teach 132 out of 313 breast cancer patients who underwent neoadjuvant chemotherapy followed by surgery with axillary lymph node (ALN) dissection developed lymphedema. See Abstract.
Accordingly, a person of ordinary skill in the art would interpret “a subject at risk of or susceptible to developing lymphedema” as recited in the ‘651 patent claims to at least include cancer patients undergoing radiation therapy, chemotherapy, and/or surgical lymph node dissection as recited in the instant claims. It would therefore have been prima facie obvious to a person of ordinary skill in the art to administer pirfenidone to cancer patients undergoing radiation 
As per Claims 12-16, which recite administration within about two weeks before (Claim 12), within about 1 week before (Claim 13), about 1 week before (Claim 14), about 1, 2, 3, 4, 5, or 6 days before (Claim 15), or on the same day as (Claim 16) the radiation therapy, chemotherapy, and/or surgical lymph node dissection, the ‘651 patent recites the administration is “within about six weeks of a lymphatic injury” (Claim 12) and more specifically “within about two weeks of a lymphatic injury” (Claim 13).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")  Here, it would have been prima facie obvious to a person of ordinary skill in the art to administer pirfenidone to prevent lymphedema in a cancer patient undergoing radiation therapy, chemotherapy, and/or surgical lymph node dissection at any time period “within about six weeks of a lymphatic injury” (‘651 patent Claim 12) or “within about two weeks of a lymphatic injury” (‘651 patent Claim 13).  Discovering the optimum or workable time before radiation therapy, chemotherapy, and/or surgical lymph node dissection to administer pirfenidone to prevent lymphedema in a cancer patient would have been prima facie obvious and readily and predictably discovered using no more than routine experimentation within the parameters outlines in the ‘651 patent claims.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  

400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038